





Amendment No. 8 to
Credit and Security Agreement
This Amendment No. 8 to Credit and Security Agreement (this “Amendment”), dated
as of May 4, 2017, is made by and among Mohawk Factoring, LLC, a Delaware
limited liability company (the “Borrower”), Mohawk Servicing, LLC, a Delaware
limited liability company (the “Servicer”) the Lenders party hereto, the
Liquidity Banks party hereto, the Co-Agents party hereto and SunTrust Bank, a
Georgia banking corporation, as administrative agent (in such capacity, the
“Administrative Agent”).
WITNESSETH:
Whereas, the Borrower, the Servicer, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent previously entered into that certain
Credit and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”), dated as of
December 19, 2012; and
Whereas, the Borrower and the Servicer have requested that the Administrative
Agent, the Lenders, the Liquidity Banks and the Co-Agents agree to amend the
Credit and Security Agreement to add a New Originator and the Administrative
Agent, the Lenders, the Liquidity Banks and the Co-Agents are willing to do so
under the terms and conditions set forth in this Amendment;
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit and Security Agreement.
Section 2.    Amendments to the Credit and Security Agreement.
The defined term “Originator” appearing in Exhibit I to the Credit and Security
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:
“Originator” means each of Mohawk Carpet Distribution, Inc., a Delaware
corporation, Dal‑Tile Distribution, Inc., a Delaware corporation, Unilin North
America, LLC, a Delaware limited liability company, Aladdin Manufacturing of
Alabama, LLC, an Alabama limited liability company, and each other Originator
that becomes a party to the Receivables Sale Agreement pursuant to the terms
thereof, in each case, in its capacity as a seller under the Receivables Sale
Agreement.
Section 3.    Representations of the Borrower. The Borrower hereby represents
and warrants to the parties hereto that as of the date hereof each of the
representations and warranties contained in the Credit and Security Agreement is
true and correct as of the date hereof and after giving effect to this Amendment
(except to the extent that such representations and warranties expressly refer
to an earlier date, in which case they are true and correct as of such earlier
date); provided, that with respect to those contained in Section 5.1(a), (e),
(f), (l), (u) and (w) of the Credit and Security Agreement, the determination of
whether any





--------------------------------------------------------------------------------





Material Adverse Effect has occurred as set forth therein shall be made solely
by the Borrower, in its reasonable, good faith judgment.
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment;
(b)    Administrative Agent shall have received a duly executed Performance
Guarantor’s Acknowledgment and Consent;
(c)    Administrative Agent shall have received a fully executed counterpart of
that certain Second Joinder Agreement to Receivables Sale Agreement with respect
to Aladdin Manufacturing of Alabama, LLC (the “New Originator”) dated as of the
date hereof;
(d)    Administrative Agent shall have received with respect to the New
Originator items numbered 2 through 5 of Schedule A to the Receivables Sale
Agreement including resolutions, certificate of formation, limited liability
company agreement, an incumbency certificate and a good standing;
(e)    Administrative Agent shall have received opinions of Alston & Bird LLP as
to enforceability, UCC and general corporate matters;
(f)    each representation and warranty of the Borrower contained herein shall
be true and correct; and
(g)    no Amortization Event shall have occurred and be continuing.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Credit and Security Agreement
as of the date hereof. Except as amended by this Amendment, the Credit and
Security Agreement remains unchanged and in full force and effect. This
Amendment is a Transaction Document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.





--------------------------------------------------------------------------------





Section 10.    Governing Law and Jurisdiction. The provisions of the Credit and
Security Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.
[Signatures appear on following page.]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
Mohawk Factoring, LLC, as Borrower
By:
/s/ John J Koach                

Name:    John J Koach
Title:    Secretary
Mohawk Servicing, LLC, as Servicer
By:
/s/ Shailesh Bettadapur            

Name:    Shailesh Bettadapur
Title:    Vice President and Treasurer
SunTrust Bank, as a Non-Conduit Lender
By:
/s/ David Hufnagel            

Name:    David Hufnagel
Title:    Vice President
SunTrust Bank, as Co-Agent and Administrative Agent
By:
/s/ David Hufnagel            

Name:    David Hufnagel
Title:    Vice President






The Bank of Tokyo‑Mitsubishi UFJ, Ltd., New York Branch, as a Non-Conduit Lender
and as Co‑Agent
By:
/s/ Richard Gregory Hurst            

Name:    Richard Gregory Hurst
Title:    Managing Director





--------------------------------------------------------------------------------







Mizuho Bank, Ltd., as a Non-Conduit Lender and as Co‑Agent
By:
/s/ Donna DeMagistris            

Name:    Donna DeMagistris
Title:    Authorized Signatory


PNC Bank, National Association, as a Non-Conduit Lender and as Co‑Agent
By:
/s/ Eric Bruno                

Name:    Eric Bruno
Title:    Senior Vice President






Wells Fargo Bank, National Association, as a Non-Conduit Lender and as Co‑Agent
By:
/s/ Isaac Washington            

Name:    Isaac Washington
Title:    Vice President









--------------------------------------------------------------------------------





Performance Guarantor’s Acknowledgment and Consent
The undersigned, Mohawk Industries, Inc., has heretofore executed and delivered
the Performance Undertaking dated as of December 19, 2012 (the “Performance
Undertaking”) and hereby consents to the Amendment No. 8 to the Credit and
Security Agreement as set forth above and confirms that the Performance
Undertaking and all of the undersigned’s obligations thereunder remain in full
force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Credit and Security Agreement shall
not be required as a result of this consent having been obtained, except to the
extent, if any, required by the Performance Undertaking referred to above.
Mohawk Industries, Inc.
By:
/s/ Shailesh Bettadapur            

Name:    Shailesh Bettadapur
Title:    Vice President and Treasurer







